Citation Nr: 0100164	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  95-28 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound to the left knee, Muscle 
Groups XIV and XV, with retained foreign bodies.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-
at-law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to May 
1970 and was awarded the Purple Heat Medal and the Combat 
Infantryman's Badge.

The Board issued a denial of the veteran's claim in July 
1999.  The appellant appealed this decision to the United 
States Court of Appeals for Veterans Claims ("the Court"), 
and in May 2000, the Court issued an Order vacating the 
Board's July 1999 decision denying an evaluation in excess of 
20 percent for residuals of a shell fragment wound to the 
left knee, Muscle Groups XIV and XV, with retained foreign 
bodies, based on a joint motion of the parties.  


REMAND

The Board notes that during the pendency of the veteran's 
claim but after the case was forwarded to the Board, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
law is applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The veteran has maintained that his service-connected left 
knee disability is more severely disabling than the currently 
assigned evaluation reflects.  The veteran's left knee 
disability was most recently examined by VA in April and June 
1998.  The examiner did not provide an adequate assessment of 
the functional impairment due to incoordination, weakened 
movement and excess fatigability on use as a result of the 
service-connected disorders.  Further, the examiner did not 
adequately assess functional loss due to pain, particularly 
functional loss during flare-ups.  See 38 C.F.R. §§ 4.40, 
4.45 (2000) and Deluca v. Brown, 8 Vet. App. 202 (1999).  

In light of the foregoing, and the joint motion for remand 
granted by the Court, the Board remands this case for the 
following development:

1.  The RO should request that the 
veteran identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to the issue 
on appeal.  When the requested 
information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.  Failures to respond or 
negative replies to any request should be 
noted in writing and associated with the 
claims file.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, the RO should so inform 
the veteran and request him to provide 
copies of such records.

3.  Then, the RO should arrange for the 
veteran to undergo VA examinations by a 
orthopedist and neurologist to determine 
the extent of impairment from the 
veteran's residuals of a shell fragment 
wound to the left knee, Muscle Groups XIV 
and XV, with retained foreign bodies.  
Any indicated studies, including X-rays, 
should be performed.  The examiners 
should identify any objective evidence of 
pain in the left knee.  In addition, the 
examiner should identify all functional 
impairment due to the left knee 
disability, to include functional 
impairment due to pain and pain 
(including pain on repeated use), 
weakness, excess fatigability, and 
incoordination.  If the veteran alleges 
flare-ups, the examiners should, to the 
extent possible, provide an assessment of 
the functional impairment present during 
flare-ups.  

The examiners should also provide an 
opinion concerning the impact of the left 
knee disability on the veteran's ability 
to work.  The examiner should describe 
any scar in the area of the left knee, to 
include any functional impairment from 
the scar.  The examiner should indicate 
whether the scar is tender, painful, 
poorly nourished or ulcerated.  The 
rationale for all opinions expressed 
should also be provided.  The claims 
file, including a copy of this remand, 
must be made available to and reviewed by 
the examiners.  The examination reports 
must be typed.  

4.  Then, the RO should review the claims 
file and ensure that all development 
actions, including the medical 
examinations and requested opinions, have 
been conducted and completed in full.  
Then, the RO should undertake any other 
actions required to comply with the VCAA.

5.  The RO should then readjudicate the 
veteran's claim for an evaluation in 
excess of 20 percent for residuals of a 
shell fragment wound to the left knee, 
Muscle Groups, XIV and XV, with retained 
foreign bodies, to include consideration 
of 38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In readjudicating the claim 
on appeal, the RO should consider 
Fenderson v. West, 12 Vet. App. 119 
(1999) and determine whether a separate 
rating is warranted for a scar in the 
left knee area.  The RO should also 
consider whether the case should be 
forwarded to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration.  

6.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The veteran should be 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action.  By this remand the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Nadine W. Benjamin
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



